Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to an invention non-elected without traverse.  Accordingly, claim 6 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
By amendment on 6/22/22 Claim 9 has been canceled therefore the previous 35 USC 112 (a) rejection of claim 9 has been rendered moot and is withdrawn.  
By the 6/22/22 amendments, Claim 1 now further requires: “wherein the liquid film formation step includes supplying the second liquid to the upper surface of the substrate by discharging the second liquid toward the upper surface of the substrate covered with a liquid film including the first liquid with a rotation speed of the substrate being 0 to 10 rpm, and stopping a discharge of the second liquid before all of the first liquid is removed from the upper surface of the substrate.”.  Applicant argues that secondary reference Ando (which the examiner has relied upon for the teaching of application of a second liquid) has taught speeds of 200 rpm when delivering a second liquid (IPA) following application of a first liquid (mixture of water and IPA), and additionally Eitoku has taught discharge of HFE and instantaneous spreading across the entire surface which would suggest rpm in excess of the claimed range.  The examiner does note that the only disclosure of explicit rpm in Eitoku is to “low rotation speed (for example  300 to 1500 rpm)” ([0070]).  During the 5/12/22 interview, the examiner mentioned Okutani had disclosed rotation speeds on the order of 10 rpm and 0 rpm (See, for example, [0215], Fig 9, 14, 15, 17).  Applicant argued that such speeds are directed to supplying the first liquid to the substrate, and does not teach a step of supplying the second liquid to the substrate, thus there is no guidance as to the rpm of such a subsequent step.  In light of the teaching of the prior art, Applicant’s arguments are found persuasive, and there is insufficient teaching the cited prior art to teach “wherein the liquid film formation step includes supplying the second liquid to the upper surface of the substrate by discharging the second liquid toward the upper surface of the substrate covered with a liquid film including the first liquid with a rotation speed of the substrate being 0 to 10 rpm, and stopping a discharge of the second liquid before all of the first liquid is removed from the upper surface of the substrate.” within the full scope of claim 1.  Secondary references Ando and Eitoku were specifically relied upon for teaching the application of the second liquid film, but based on the guidance therein they would appear to suggest speeds well above the claimed range.  After further search and consideration no further more apt prior art was observed that could adequately be applied or combined baring improper hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712